MICHAEL, Circuit Judge,
concurring in part and dissenting in part:
I respectfully dissent from part II of the majority’s opinion, but otherwise concur. Specifically, I agree with the majority’s conclusion in part III of its opinion that the unearned portion of Lamie’s retainer became property of the bankruptcy estate when Equipment Services filed its Chapter 11 petition. It follows that if Lamie can be compensated at all for the legal services he rendered after the conversion of the company’s bankruptcy proceeding from Chapter 11 to Chapter 7, his compensation must come from the bankruptcy estate. As the majority acknowledges, the question of *748whether 11 U.S.C. § 330(a) allows a Chapter 7 debtor’s attorney to be paid professional fees from the bankruptcy estate is a close one. Because the arguments on both sides of this question have been well developed by the majority and by panels from other circuits, there is nothing left for me to do but choose a side. I cannot side with the majority. Rather, I agree with the Third and Ninth Circuits, which hold that when Congress amended § 330(a) in 1994, it inadvertently deleted debtors’ attorneys from the existing statutory list of those who could be paid from the bankruptcy estate for services rendered in bankruptcy proceedings. See In re Top Grade Sausage, Inc., 227 F.3d 123, 130 (3d Cir.2000); In re Century Cleaning Servs., Inc., 195 F.3d 1053, 1061 (9th Cir.1999). This drafting error should not prevent a Chapter 7 debtor’s attorney from being paid with funds from the estate, just as he could be before the error occurred.
Here, Lamie is entitled to reasonable compensation from the bankruptcy estate for the legal services he rendered after the Chapter 7 conversion to the extent that those services were “reasonably likely to benefit the debtor’s estate” or were “necessary to the administration of the case.” 11 U.S.C. § 330(a)(4)(ii). Because neither the bankruptcy court nor the district court regarded Lamie’s post-Chapter 7 fees as compensation from the bankruptcy estate, they did not evaluate his fee application under this standard. Accordingly, I would vacate the award of attorney’s fees to La-mie for his post-Chapter 7 services and would remand for the bankruptcy court to evaluate Lamie’s fee application under the proper standard. I concur in the majority’s opinion insofar as it affirms the award of attorney’s fees to Lamie for his services before the Chapter 7 conversion.